DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I and Species A (i.e. the embodiment related to Figs.1-4 encompassing claims 1-2, 5, 7-12 and 14) in the reply filed on 04/12/2021 is acknowledged. However, Applicant fails to mention if the election is made with or without traverse. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Consequently to the election made in the reply filed on 04/12/2021 claims 3-4, 6, 13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least one of the nonelected Invention II and/or Species B-C, there being no allowable generic or linking claim. Also, claims 2, 11 and 5 are further withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to Species B (i.e. the embodiment related to Fig.5) and Species C (i.e. the embodiment related to Fig.6) comprising “the first vertical portion is directly connected to the second horizontal portion, and the second vertical portion is not directly connected to the first horizontal portion” and “the first vertical portion is not directly connected to the second horizontal portion, and the second vertical portion is not directly connected to the first horizontal portion” respectively. Claim 7, 12 and 14 is further withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being dependent to the withdrawn claims 5 and 11.
It is respectfully submitted that incised points C1 in the elected embodiment is such that: the first vertical portion 131d is not directly connected to the second horizontal portion 131b, and the second vertical portion131e is directly connected to the first horizontal portion 131a.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2009/0268119 A1 hereinafter referred to as “Lee”).
With respect to claim 1, Lee discloses, in Figs.5, 11A-11D and 12A-12D, a display device comprising: a pixel electrode (P); and a storage electrode line (117) arranged to surround the pixel electrode (P), wherein the storage electrode line (117) comprises: a first horizontal portion (113) arranged at a lower portion of the pixel electrode (P) and extending in a first direction/(horizontal direction), a second horizontal portion (104) arranged at an upper portion of the pixel electrode (P) and extending in the first direction/(horizontal direction), a first vertical portion (117b) extending toward the second horizontal portion/(portion of 104 within StgC1) (104/StgC1) from the first horizontal portion (113), and a second vertical portion (117a) extending toward the first horizontal portion (104) from the second horizontal portion (113), wherein the first horizontal portion (104) and the second horizontal portion (113) are electrically connected to each other and receive a same voltage, and wherein the first vertical portion (117b) is not directly connected to the second horizontal portion (104), and/or the second vertical portion is not directly connected to the first horizontal portion (see Par.[0050] wherein storage pattern 117, storage line 113 and storage capacitor line 104 surrounding pixel region P are disclosed; see Par.[0044] wherein receiving a signal voltage from an external driving circuit unit is formed at one end of the storage capacitor line 104 is disclosed).
With respect to claim 8, Lee discloses, in Figs.5, 11A-11D and 12A-12D, the display device, further comprising: a transistor (Tr) comprising a drain electrode (146) connected to the pixel electrode (P), wherein the first horizontal portion (113) includes an extension/(region of 113 overlapping drain 146) to form a storage capacitor by overlapping a drain electrode (146) of the transistor (see Par.[0049]-[0050] wherein drain 146 overlapping storage line 113 is disclosed).
With respect to claim 9, Lee discloses, in Figs.5, 11A-11D and 12A-12D, the display device, further comprising: a gate line/(portion of 104 outside StgC1) extending in the first direction and electrically connected to the pixel electrode (P), wherein the storage electrode line (StgC1 and StgC2) is physically separated from the gate line and is formed on a same layer as the gate line (see Par.[0045]).
With respect to claim 10, Lee discloses, in Figs.5, 11A-11D and 12A-12D, the display device, wherein the first horizontal portion is between the gate line and the pixel electrode (P).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, Tsubata (US 2011/0122353 A1); Huang et al. US 2010/0201903 A1; Masutani et al. US 2003/0193638 A1; Kanamori  US 2013/0329158 A1 and Shin et al. US 2016/0260376 A1 each anticipate under 35 U.S.C. 102(a)(1) all the claimed elements of claim 1. Moreover, all the aforementioned prior arts (including Lee) disclose an incised an incised point at which the second horizontal portion is incised on respective sides of the short-circuited point and sequentially group red, green and blue pixels.
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818